Citation Nr: 0638161	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-15 827	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic fatigue and 
headache, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317 (2006).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1990 to April 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision issued 
by the Department Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  Subsequently, the case was transferred 
to the St. Petersburg, Florida RO, which issued a November 
2002 rating decision denying service connection for chronic 
fatigue and headache as a qualifying chronic disability under 
38 C.F.R. § 3.317 (2006).

In January 2006, the appellant failed to appear for a 
scheduled hearing before a Veteran's Law Judge at the RO 
(Travel Board hearing).  The appellant has neither given good 
cause for failure to appear nor asked that the hearing be 
rescheduled; therefore, the hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704 (2006).


FINDINGS OF FACT

1.  The veteran had military service in the Southwest Asia 
theater of operations during the Persian Gulf War.

2.  The veteran's reported symptoms of chronic fatigue and 
headache have been attributed to his schizophrenia and 
alcohol and substance intake, which began several years after 
military service.


CONCLUSION OF LAW

The criteria for the award of service connection for chronic 
fatigue and headache, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317, have not been met.  
38 U.S.C.A. §§ 1110, 1117 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, April 
2003 and July 2005 VA notice and duty to assist letters 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as the letters informed the appellant of 
what evidence was needed to establish service connection for 
the disability at issue, of what VA would do or had done, 
what evidence he should provide, informed the appellant that 
it was his responsibility to help VA obtain medical evidence 
or other non-government records necessary to support his 
claim, and asked him to provide any information in his 
possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
was granted on appeal.  Since service connection is being 
denied, no disability rating or effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess, supra.  The appellant and his representative have 
not alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  

The Board finds that the evidence of record -- service and 
post-service records, VA examination reports, and lay 
statements -- is adequate for determining whether the 
criteria for service connection have been met.  Accordingly, 
the Board finds that the appellant and his representative 
have been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and no further 
assistance to the appellant in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The appellant contends that his chronic fatigue and headache 
are symptoms of a chronic undiagnosed illness incurred during 
his service in the Persian Gulf War. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases to a degree 
of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).  Further, if a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b) (2006).

Service connection also may be established for chronic 
disabilities due to undiagnosed illnesses, if there is 
evidence that the claimant: (1) is a "Persian Gulf veteran;" 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combinations of illnesses 
manifested by one or more signs or symptoms; (3) which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  See 38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2006); see also 67 Fed. Reg. 
78,979-80 (Dec. 27, 2002) (extending the presumptive period 
to December 31, 2006 and now codified at 38 C.F.R. 
§ 3.317(a)(1)(i) (2006)); 68 Fed. Reg. 34,539 (June 10, 
2003).

Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a)(2).  Further, 
a chronic disability is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(3).  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d).  In the present appeal, the veteran's military 
records document that he served in Southwest Asia from 
December 11, 1990 to April 11, 1991 making him a Persian Gulf 
veteran.  Further, the veteran participated in operations 
"Desert Shield" and "Desert Storm" and is the recipient of 
a Combat Action Ribbon making him a combat veteran under 
38 U.S.C.A. § 1154(b) (West 2002).

In the present case, the veteran's service medical records do 
not document symptoms of fatigue and headache.  A March 1994 
separation examination report documents that the veteran was 
clinically normal upon discharge.  Post-service evidence 
includes extensive VA treatment records, records from an 
alcohol treatment clinic, and lay statements.  Medical 
records from East Orange VA Medical Center (VAMC), between 
December 1998 and March 1999, and West Palm Beach VAMC, 
between January 1998 and August 2003, contain diagnoses for 
schizophrenia, alcohol abuse, obesity, and substance induced 
psychosis.  These medical records also document occasional 
complaints of the veteran's irregular sleep pattern and 
headaches.

However, as noted above, central to any claim under 38 C.F.R. 
§ 3.317 is the presence of a disability which, "[b]y history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."  38 C.F.R. 
§ 3.317(a)(1)(ii).  The veteran was afforded a VA medical 
examination most recently in October 2002.  The examiner both 
interviewed the veteran and reviewed the claims file.  The 
veteran reported that his symptoms of fatigue and headache 
begun in 1997 and that he has irregular sleep patterns and 
headaches about six times a month.  The examiner noted that 
the veteran has been in and out of hospitals since 1998, to 
include East Orange and West Palm Beach VAMCs.  In June 2001, 
the veteran was diagnosed with schizophrenia, paranoid type, 
alcohol dependence, and iron deficiency anemia.  The veteran 
also had a history of cocaine and heroin abuse.  After 
physically examining the veteran, the VA examiner determined 
that the veteran's chronic fatigue was likely due to the 
insomnia, which is secondary to his schizophrenia.  Further, 
his headache was likely due to his alcohol and substance 
intake.  In sum, the examiner opined that the veteran's 
symptoms of chronic fatigue and headache were manifestations 
of his psychiatric illness. 

In light of the evidence of record, service connection for 
chronic fatigue and headache, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317, must be denied.  
Competent medical evidence indicates the veteran's symptoms 
of fatigue and headache are attributed to known clinical 
diagnoses, including schizophrenia, paranoid type, and 
alcohol dependence.  Further, none of the clinically 
diagnosed disabilities began during military service, as 
would warrant a grant of service connection.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304.

Finally, the appellant and his representative may believe 
that his chronic fatigue and headache is a qualifying chronic 
disability under 38 C.F.R. § 3.317.  However, the Board notes 
that there is no indication that they possess the requisite 
knowledge, skill, experience, training, or education to 
qualify as a medical expert for his statements to be 
considered competent evidence on the issue of medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay persons are not considered competent to offer medical 
opinions regarding causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the claimed disorder and, it follows 
that, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

Service connection for chronic fatigue and headache, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317a, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


